Citation Nr: 1038784	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent for the 
service-connected PTSD.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision that 
granted service connection and assigned a 30 percent rating for 
PTSD, beginning on March 4, 2005.

As the increased rating claim before the Board involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-connected).

The Veteran testified before the undersigned Veterans Law Judge 
in a videoconference hearing from the RO in May 2009.  A 
transcript of the hearing is of record.

In June 2009, the Board remanded the case to the RO for 
additional development of the record.  

Earlier in February 2007, the RO had issued a Statement of the 
Case (SOC) addressing the issues on appeal, including the claims 
for an increased evaluation for service-connected bilateral 
hearing loss and tinnitus.  .

The Veteran did not file a timely Substantive Appeal with respect 
to those issues.  Accordingly, they are not presently before the 
Board for the purpose of appellate review.  See 38 C.F.R. § 
20.200; 20.204; 20.302.

Since these matters were addressed at the recent hearing, they 
are referred to the RO for any indicated action.  

In addition, on this record, the Board must refer the 
issue of service connection for a prostate disorder as due 
to Agent Orange exposure to RO for any indicated 
development.

The issue of a higher rating in excess of 50 percent for the 
service-connected PTSD is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact the 
Veteran if further action is required on his part.  



FINDING OF FACT

The service-connected PTSD is shown to have been manifested by 
disability picture that more nearly resembled that of 
occupational and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships at least for the initial 
period of the appeal.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent rating 
for the service-connected PTSD have been met, beginning on March 
4, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

To the extent that the action taken hereinbelow is favorable to 
the Veteran, a full discussion of VCAA is not required at this 
time.  


II.  PTSD

The Veteran seeks an initial rating in excess of 30 percent for 
his service-connected PTSD.  

This appeal arises from an initial grant of service connection, 
which assigned the initial disability rating.  

Therefore, it is not the present level of disability that is of 
primary importance.  Instead, the entire period in question must 
be considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings may be 
assigned for separate periods of time based on the facts found.  
The Board must consider whether "staged" ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. at 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's service-connected PTSD has been rated as 30 percent 
disabling from March 4, 2005.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name is rated as 100 percent 
disabling.

The psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations of 
the score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

The evidence of record includes VA treatment records dated from 
June 2003 to February 2005 reflect a positive PTSD screen and 
treatment for PTSD.  

In February 2005 VA treatment records, the Veteran stated that he 
had a few close friends, but for the most part was a loner.  He 
also stated that he enjoyed sports and spent time with his 
adopted daughter and her child.  He had been married for 30 
years.  His drinking was a point of contention in his 
relationship, but overall his marriage was fine.  

The Veteran reported having sleep difficulty, avoidance of 
activity or discussions about Vietnam, and poor concentration 
(i.e., forgetful).  His judgment and memory were intact.  His 
affect and mood were anxious.  It was noted that the Veteran 
displayed severe symptoms of PTSD.  

An April 2005 VA treatment record reflects a history of alcohol 
abuse for about 25 years.  He would drink 4 glasses of double 
Bourbon at night.  He stated, in essence, that he would not be 
able to fall asleep without the alcohol because of intrusive 
thoughts about the war.  He stated that he takes Gabapentin for 
sleep, which has decreased his drinking.  The Veteran denied any 
suicide attempts.  He reported that he had been working at a Stop 
& Shop store for over 40 years and had been a store manager for 
the past 7 years.  He had been married for 30 years and had one 
adopted daughter.  

Upon examination, the Veteran was alert and well groomed.  He had 
good eye contact and his thought process was coherent.  There was 
no suicidal or homicidal ideation.  He was oriented times three 
and his insight and judgment were intact.  However, he had slight 
anxiety.  He was diagnosed with PTSD and assigned a GAF score of 
46.

A May 2005 VA treatment record noted that the Veteran denied 
suicidal ideation, but reported one incident of rage/homicidal 
ideation.  The incident occurred approximately 20 years earlier 
and involved a co-worker who had spread rumors about him.  He 
also experienced an exaggerated startle response.  

A June 2005 VA treatment record noted no evidence of a psychotic 
process.   The Veteran reported intrusive thoughts and 
nightmares.  He reported limiting his drinking to 1 standard 
bourbon drink a night.  He also reported more positive activities 
and interactions with his wife as a result of controlling his 
drinking.  

The Veteran denied a history of legal or occupational problems 
related to his drinking.  He reported frequent intrusive 
thoughts, difficulty sleeping, hyperarousal, increased 
introversion, and nightmares.

The Veteran underwent a VA examination in July 2005.  The Veteran 
reported having difficulty sleeping, nightmares, flashbacks, 
anxiety, irritability, and alternating moods of sadness, 
irritability, anxiety and hopelessness.  He denied delusions, 
hallucinations, thought disorder, suicidal or homicidal 
ideations, obessional rituals, and impaired abstract thinking.  

The Veteran was not taking medication for his PTSD.  He had had 
no psychiatric hospitalizations or emergency room visits.  He 
reported "ups" and "downs" with his marriage, but currently 
his marriage was "very good."  He also no longer drank in 
excess.  

Upon mental status examination, the Veteran's behavior was 
appropriate and his hygiene was good.  However, his affect and 
mood were abnormal (i.e., flattened affect).  The Veteran was 
diagnosed with chronic and severe PTSD.  He was assigned a GAF 
score of 45.  

The VA examiner stated that the Veteran was able to manage his 
own funds and did not have a drug or alcohol disability.  The 
Veteran was capable of performing activities of daily living, but 
struggles with both work and social relationships.  

In May 2009, the Veteran testified that he was receiving 
treatment for PTSD about once per month.  He reported taking 
medication to help him sleep and for depression.  He denied 
inpatient care or hospitalization for PTSD.  

The Veteran reported having difficulty with memory, mood swings, 
difficulty with motivation, avoidance of crowds, panic attacks 
(once every couple of weeks).  He denied impaired judgment, anger 
outbursts, and suicidal or homicidal thoughts.  He also stated 
that he worked full-time as a store manager for a supermarket.  
He reported that he missed work due to PTSD about 1 day per 
month.  

The Veteran also stated that he has been married 35 years and 
that his marital relationship was good.  He also had a good 
relationship with his daughter.  He also stated that he bowled 
one night per week during the winter.  (See May 2009 Hearing 
Transcript pp. 3-10).

The Veteran was afforded another VA examination in April 2010.  
The Veteran reported recurrent and intrusive recollections, 
nightmares, psychological distress, numbing, diminished interest, 
irritability, anger outbursts, difficulty concentrating, 
hypervigilance, isolation, feelings of helplessness, and 
exaggerated startle response.  

The Veteran added that his PTSD symptoms occurred daily and 
affected his ability to perform his job responsibilities.  He had 
currently been employed for 46 years at a grocery store and had 
experienced job transfers and reduced responsibility as a result 
of his PTSD.  

The Veteran reported being been married for 37 years, but having 
a strained relationship with his brother and sister.  He reduced 
his drinking, but continued to drink 4 to 5 drinks per day due to 
stress at work.  He states that his only enjoyment was his 
granddaughter.  He went to work and "bunker[ed] down" at home 
and just existed with no social interactions or activities.  

The Veteran was diagnosed with PTSD, Major Depressive Disorder, 
and Anxiety Disorder (substance induced).  He was assigned a GAF 
score of 45.  The VA examiner noted that the Veteran had 
impairment in all areas of functioning despite his ability to 
maintain employment and his marriage.  

The VA examiner stated that the Veteran used alcohol as a 
strategy to avoid PTSD depressive and anxiety-related symptoms.  
He stated that the Veteran's prognosis was poor.  He stated that 
the Veteran's PTSD symptoms resulted in deficiencies in work, 
family relations, and mood.

On this record, the Board concludes that, beginning with the 
early stages of the appeal, the medical evidence shows that the 
service-connected disability picture more nearly approximated the 
criteria for a rating of 50 percent.   

Given the recorded GAF score in 2005, the service-connected PTSD 
can be found to be manifested by social and industrial impairment 
consistent with reduced reliability and productivity and 
difficulty establishing and maintaining effective work and social 
relationships.  

Accordingly, at this time, the Board finds that the initial 
rating of 50 percent for the service-connected PTSD beginning on 
March 4, 2005 is warranted.  



ORDER

For the initial period of the appeal, an increased rating of 50 
percent for the service-connected PTSD is granted, subject to the 
law and regulations governing the payment of monetary benefits.


REMAND

During the May 2009 hearing, the Veteran reported receiving 
monthly treatment for his PTSD, as indicated on page 3.  However, 
these records have not been associated with the claims file.

While the Veteran apparently did not respond to the request for 
treatment records, the Board notes that VA treatment records are 
presumed to be constructively of record.  Thus, to the extent 
that the clinical records in question may deal with VA 
treatment, copies of these documents must be obtained by VA for 
review.  
  
Prior to arranging for the Veteran to undergo another VA 
examination, at a minimum, the RO must obtain and associate with 
the claims folder copies of all outstanding VA medical records 
and pertinent private records.  

In addition, the Board finds that another VA examination is 
necessary in order to address the severity of the service-
connected PTSD in terms of the Rating Schedule for the period of 
the appeal.  

In particular, the examination should include findings that would 
tend to reconcile the currently assigned GAF scores in terms of 
established criteria for rating the service-connected PTSD.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the Veteran in order to 
facilitate obtaining copies of all records 
of medical treatment received for the 
service-connected PTSD that are not 
currently associated with the claims file.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  

If the search for any identified private 
treatment records has negative results, 
documentation to that effect should be 
included in the claims file.  

The RO in this regard is responsible for 
obtaining copies of all up-to-date VA 
treatment records for the purpose of  
review.  If any such records are not 
obtainable, an explanation must be 
provided.  

2.  The RO then should afford the Veteran a 
VA psychiatric examination in order to 
ascertain to extent of the service-
connected PTSD in terms of the Rating 
Schedule.  

Any appropriate tests and studies, deemed 
necessary, should be accomplished (with all 
findings made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.  The entire 
claims file, and a copy of this REMAND, 
must be sent to the examiner for review 
and the examiner should acknowledge 
such review in the examination report 
or in an addendum to the report.

Based on his/her review of the case, the VA 
examiner should render specific findings 
with respect to the existence and extent 
(or frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; homicidal and 
suicidal ideation; and delusions and/or 
hallucinations.  

The examiner as part of a multi-axial 
diagnosis, should assign a current GAF 
score representing the level of impairment 
due to the Veteran's service-connected 
PTSD, and an explanation of what the score 
means in terms of the VA rating criteria.  
The examiner should specifically comment 
about the impact of the service-connected 
disability on the Veteran's daily.  

The VA examiner in this regard should opine 
as to whether the service-connected PTSD is 
productive of a disability picture 
approaching or consistent with a level of 
occupational and social impairment 
manifested by deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; intermittently illogical, 
obscure, or irrelevant speech; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting) and 
an inability to establish and maintain 
effective relationships.

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

3.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim for a rating in 
excess of 50 percent for the service-
connected PTSD in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and his 
representative with an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them with a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


